UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4653
ROSS MICHAEL WITHROW,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-01-58)

                  Submitted: December 10, 2001

                      Decided: January 7, 2002

    Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, George H.
Lancaster, Jr., Assistant Federal Public Defender, Charleston, West
Virginia, for Appellant. Charles T. Miller, United States Attorney,
Steven I. Loew, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.
2                     UNITED STATES v. WITHROW
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Ross Michael Withrow pled guilty to possession of an unregistered,
altered shotgun in violation of 26 U.S.C. §§ 5861(d), 5871 (1994),
conditioned upon his right to appeal the district court’s ruling on his
motion to suppress evidence of the shotgun. For the reasons to follow,
we affirm.

   We agree with the district court that West Virginia State Trooper
Larry O’Bryan’s seizure of the loaded shotgun was allowed under the
Fourth Amendment’s officer safety exception. See Maryland v. Buie,
494 U.S. 325, 334 (1990); United States v. Bernard, 757 F.2d 1439,
1443 (4th Cir. 1985); United States v. Baker, 577 F.2d 1147, 1152
(4th Cir. 1978). We do not find that the district court’s factual find-
ings regarding the seizure were clearly erroneous or that the court’s
decision to deny the motion to suppress was error. See United States
v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

   Accordingly, we affirm Withrow’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED